Name: Commission Regulation (EEC) No 1345/91 of 22 May 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 5 . 91 Official Journal of the European Communities No L 129/11 COMMISSION REGULATION (EEC) No 1345/91 of 22 May 1991 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 4 970 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 129/ 12 Official Journal of the European Communities 24. 5 . 91 ANNEX I LOT A 1 . Operation No ('): 71 /91 2. Programme : 1990 3. Recipient :(6) : UNHCR (M. Gaude), Case Postale 2500, CH 1211 Geneva 2 Depot ; tel . 22/739 84 80 ; telex 412404 CH HCR 4. Representative of the recipient (2) : The Representative UNHCR Branch Office in the Sudan, Mohamed Nageeb Road, (North of Farouk Cemetery), Khartoum No 2, Sudan ; tel . 249-11 81 243 ; telex 22431 SD HCR 5. Place or country of destination : Sudan 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods (3)(8): See OJ No C 114, 29. 4. 1991 , p. 3-4, (B . l .) 8 . Total quantity : 330 tonnes 9. Number of lots : one 10. Packaging and marking : 25 kgf) OJ No C 114, 29 . 4. 1991 , p. 4 (B.2 and B.3) Markings in English Supplementary markings on the packaging : 'GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME / FOR REFU ­ GEES / PORT SUDAN / DATE OF EXPIRY 1 1 . Method of mobilization : Community Market The skimmed-milk powder must be manufactured and the vitamins incorporated after the .award of the tender. 12. Stage of supply : Free at port of landing  landed 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Port Sudan 16. Address of the warehouse and, if appropriate, port of landing : 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  10. 7. 1991 18. Deadline for the supply : 5. 8 . 1991 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 10. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 6 . 1991 ; (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 14.  24. 7. 1991 ; (c) deadline for the supply : 20 . 8 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer : refund applicable on 26. 4. 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26 . 4. 1991 , p. 46) 24. 5 . 91 Official Journal of the European Communities No L 129/ 13 LOT B 1 . Operation No ('): 1294/90 2. Programme : 1990 3. Recipient :(6) : League of Red Cross and Ret Crescent Societes, Logistic Service, PO Box 372, CH-1211 Geneve 19 ; telex 412133 LRCS CH, Fax 733 0395, tel . 734 55 80 4. Representative of the recipient (2) : Red Cross Burkinabe, BP 340, Ouagadougou, tel . 30 08 77, telex LSCR 5438 BF OUAGADOUGOU 5. Place or country of destination : Burkina Faso 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods (3) : (See OJ No C 114, 29 . 4. 1991 , p. 3-4, B.l .) 8 . Total quantity : 100 tonnes 9 . Number of lots : One 10. Packaging and marking : 25 kg (") OJ No C 114, 29 . 4 . 1991 , p. 4 (B.2 and B.3) Markings in French Supplementary markings on the packaging : 'a red cross / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT ­ ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGADOUGOU' 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing : Red Cross warehouse, Zone du Bois Secteur 13, Ouagadougou 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 7.  1 . 8 . 1991 18 . Deadline for the supply : 23 . 9 . 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon, on 10. 6. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 6. 1991 (b) period for making the goods available at the port of shipment : 15. 7.  1 . 8 . 1991 (c) deadline for the supply : 23 . 9 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 26. 4. 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26 . 4. 1991 , p. 46) No L 129/ 14 Official Journal of the European Communities 24 . 5 . 91 LOT C 1 . Operation No ('): 1306/90 2. Programme : 1990 3. Recipient : (6) : League of Red Cross and Red Crescent Societies, Logistic Service , PO Box 372, CH-121 1 Geneva 19 ; telex 412133 LRCS CH, fax 733 03 95, tel . 734 55 80 4. Representative of the recipient (2) : Cruz Roja Peruana, Av. Camino del Inca y Nazarenas, Urb. Las Gardenias, Surco, Apartado 1534, Lima, Peru ; tel . 48 94 31 /48 64 72, telex 21002-cp CESAR/25202-cp CESAR ; 'para Cruz Roja Peruana' 5. Place or country of destination : Peru 6. Product to be mobilized : Vitaminized skimmed-milk powder 7. Characteristics and quality of the goods ('): See OJ No C 114, 29 . 4 . 1991 , p. 3-4, B.l . 8 . Total quantity : 60 tonnes 9. Number of lots : 1 10 . Packaging and marking Ã ) ( l0) : 25 kg OJ No C 114, 29 . 4 . 1991 , p. 4 (B.2 and B.3) Markings in Spanish Supplementary markings on the packaging : 'a red cross / ACCIÃ N DE LA LIGA DE LAS SOCIEDADES DE LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LIMA' 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepots Croix-Rouge, Esq. Avs. Caminos del Inca y Nazarenas , Urb. Las Gardenias, Surco, Lima 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15. 10 .  1 . 11 . 1991 18 . Deadline for the supply : 23 . 12. 1991 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 10. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 6 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 . 10 .  1 . 11 . 1991 (c) deadline for the supply : 20 . 12 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brussel ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) : Refund applicable on 26. 4. 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26 . 4 . 1991 , p. 46) 24. 5 . 91 Official Journal of the European Communities No L 129/ 15 LOTS D  E 1 . Operation Nos :('): 1354/90 , 1355/90 2. Programme : 1990 3 . Recipient : (6) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-121 1 Geneva 19 ; telex 412133 LRCS CH, fax 733 0395, tel . 734 55 80 4. Representative of the recipient (2) : Red Crescent Society of the Yemen Arab Republic, Head Office , Building No 10, Street 26 September, Sana'a, Yemen Arab Republic ; tel . 20 31 31 /32/33 , telex 3124 HILAL YE 5. Place or country of destination : Yemen Arab Republic 6 . Product to be mobilized : Vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (3) : See OJ No C 114, 29 . 4 . 1991 , p. 3-4, B. l . 8 . Total quantity : 380 tonnes 9 . Number of lots : two  D (1354/90): 190 tonnes E (1355/90): 190 tonnes 10 . Packaging and marking (10) (") : 25 kg OJ No C 114, 29 . 4. 1991 , p. 4 (B.2 and B.3) Markings in English Supplementary markings on the packaging : 'a red crescent points facing right / DSM / ACTION OF THE LEAGUE OF RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) FOR FREE DISTRIBUTION / SANA'A '. 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Hodeida 16 . Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : D : 1 .  10. 7. 1991 E : 15 . 9 .  1 . 10 . 1991 18 . Deadline for the supply : D : 31 . 7. 1991 E : 15. 10 . 1991 19 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 10. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 6 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : D : 10 . 7.  23 . 7 . 1991 E : 15. 10 . 1991 (c) deadline for the supply : 15 . 8 . 1991 , E : 15 . 10 . 1991 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 26. 4. 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26 . 4. 1991 , p. 46) No L 129/16 Official Journal of the European Communities 24. 5 . 91 LOT F 1 . Operation Nos ('): 1338/90, 1339/90, 1340/90 2. Programme : 1990 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : See OJ No C 103, 16. 4. 1987 5. Place or country of destination : F1 : Sierra Leone F2 : Liberia F3 : India 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods (l2) ( 13) ( 14) : See OJ No C 1 14, 29 . 4. 1991 , p. 3-4, (B.l ) 8 . Total quantity : 680 tonnes (F1 : 540 tonnes ; F2 : 15 tonnes ; F3 : 125 tonnes) 9. Number of lots : one 10. Packaging and marking (15) ( 16) : 25 kg OJ No C 114, 29. 4. 1991 , p. 4 (B.2 and B.3) Markings in English Supplementary markings on the packaging : Fl : 'SIERRA LEONE / CARITAS B / 900257 / FREETOWN / FOR FREE DISTRIBUTION', F2 : 'LIBERIA / PROSALUS / 905531 / MONROVIA / FOR FREE DISTRIBUTION', F3 : 'INDIA / CAM / 902006 / BOMBAY / FOR FREE DISTRIBUTION' 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 10 .  31 . 7 . 1991 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 10. 6 . 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 6 . 1991 (b) period for making the goods available at the port of shipment : 10 .  31 . 7. 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 26. 4 . 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26 . 4. 1991 , p. 46) 24. 5 . 91 Official Journal of the European Communities No L 129/ 17 LOT G, H, I 1 . Operation Nos (') : 110-115/91 2. Programme : 1991 3. Recipient : Euronaid, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient : See OJ No C 103, 16 . 4. 1987 5. Place or country of destination : See Annex II 6. Product to be mobilized : Vitaminized skimmed milk powder 7. Characteristics and quality of the goods ( 12) ( 13) ( l4) : (See OJ No C 1 14, 29 . 4. 1991 , p. 3-4, B.l .) 8 . Total quantity : 3 420 tonnes 9. Number of lots : three (G : 120 tonnes, H : 2 700 tonnes, I : 600 tonnes) 10 . Packaging and marking : 25 kg (8)(16) OJ No C 114, 29 . 4. 1991 , p. 4 (B.2 and B.3) Markings in English, French and Portuguese Supplementary markings on the packaging : See Annx II 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender. 12. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 17. 7.  21 . 8 . 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon, on 10. 6. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23 . 6 . 1991 (b) period for making the goods available at the port of shipment : 17. 7.  21 . 8 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (5) ; refund applicable on 26. 4. 1991 , fixed by Commission Regulation (EEC) No 1049/91 (OJ No L 106, 26. 4. 1991 , p. 46) No L 129/ 18 Official Journal of the European Communities 24. 5 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 (D + E : Jordan). (3) The successful tenderer shall deliver to the recipient a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate,  certificate of origin . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer is to contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. O Shipment to take place in containers of 20 ft. (8) Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium- 134 and - 137 ; (b) iodine- 131 Radiation certificate must be issued by official authorities and be legalized for : Sudan. (') The expiry date appearing on the packages must be 24 months after the date of manufacture . ( 10) Transport documents must be legalized by the diplomatic representation in the country of origin of the goods. (") To be delivered on standard pallets  40 bags each pallet  wrapped in plastic . C 2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certi ­ ficate from an official entity certifying that for the product to be delivered the standards applicable , rela ­ tive to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium- 134 and - 137 levels . C 3) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. ( 14) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/shipping number. (") Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. 24 . 5 . 91 Official Journal of the European Communities No L 129/ 19 ( 16) The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ ¼tz BY, Postbus 1438 , Blaak 16, NL-3000 BK Rotterdam . The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem G 120 15 110/91 Caritas Belgica Tunisie Tunisie / Caritas B / 910201 / Tunis / Pour distribution gratuite 60 111 /91 Caritas France Comores Comores / Caritas France / 910502 / Moroni / Pour distribution gratuite 30 112/91 Caritas Belgica SÃ £o TomÃ © e Principe SÃ £o TomÃ © e Principe / Caritas B / 910202 / SÃ £o TomÃ © / Destinado a distribuiÃ §Ã £o gratuita 15 113/91 AATM Ethiopia Ethiopia / AATM / 911736 / Assab / For free distribution H 2 700 114/91 Oxfam Belgium Sudan Sudan / Oxfam B / 910801 / Port Sudan / For free distribution I 600 115/91 DIA Sudan Sudan / DIA / 911102 / Port Sudan / For free distribution